Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,132,396. Although the claims at issue are not identical, they are not patentably distinct from each other because:


As per claim 1, 396’ teaches a method for providing information related to embedded sound recordings, the method comprising: 
identifying, at a video sharing service, a first video content item that includes a plurality of embedded sound recordings (Claim 1 Column 18 line 10-13); 
identifying a composition associated with each of the plurality of embedded sound recordings, wherein each embedded sound recording is a particular version of the composition (Claim 1 Column 18 line 14-17); 
identifying, for each of the plurality of embedded sound recordings, one or more artists associated with the composition based on a graph that represents pairings of artist metadata associated with the composition across a plurality of video content items, wherein each item of artist metadata is provided by a content owner that has provided a sound recording associated with the composition to the video sharing service (Claim 1 Column 18 line 18-30); 
identifying a second video content item associated with each of the plurality of embedded sound recordings based at least in part on the identified one or more artists (Claim 1 Column 18 line 31-34); 
receiving, from a user device, a request to present the first video content item on the user device (Claim 1 Column 18 line 35-36); and 
in response to receiving the request, causing the user device to present a user interface for presenting the first video content item in a first portion of the user interface and information related to each of the plurality of embedded sound recordings in a second portion of the user interface, wherein the information related to an embedded sound recording includes indications of the one or more artists and a link to the second video content item (Claim 1 Column 18 line 37-45).

As per claim 2, 396’ teaches the method of claim 1, wherein the one or more artists are identified by determining a first pairing of artist metadata having a greater number of collaborations than a second pairing of artist metadata across the plurality of video content items (Claim 1 Column 18 line 25-30).

As per claim 3, 396’ teaches the method of claim 1, wherein the composition associated with the embedded sound recording is identified based on an audio fingerprint associated with the embedded sound recording (Claim 2 Column 18 line 46-49).

As per claim 4, 396’ teaches the method of claim 1, wherein identifying the one or more artists based on the group of metadata comprises identifying one or more artists that occur most frequently in the group of metadata (Claim 3 Column 18 line 50-53).

As per claim 5, 396’ teaches the method of claim 1, wherein identifying the one or more artists based on the group of metadata comprises identifying metadata in the group of metadata that include a full name for each artist in the one or more artists (Claim 4 Column 18 line 54-57).

As per claim 6, 396’ teaches the method of claim 1, further comprising identifying a stage name for at least one artist of the one or more artists, wherein the indications of the one or more artists included in the user interface includes the stage name (Claim 5 Column 18 line 58-61).

As per claim 7, 396’ teaches the method of claim 1, further comprising formatting an artist name for each artist in the one or more artists to a common format (Claim 6 Column 18 line 62-64).

Claim 8 corresponds to claim 7 of US 11,132,396.
Claim 9 corresponds to claim 7 of US 11,132,396 specifically Column 19 lines16-24)
Claim 10 corresponds to claim 8 of US 11,132,396.
Claim 11 corresponds to claim 9 of US 11,132,396.
Claim 12 corresponds to claim 10 of US 11,132,396.
Claim 13 corresponds to claim 11 of US 11,132,396.
Claim 14 corresponds to claim 12 of US 11,132,396.
Claim 15 corresponds to claim 13 of US 11,132,396.
Claim 16 corresponds to claim 13 of US 11,132,396 specifically Column 20 lines 15-23).
Claim 17 corresponds to claim 14 of US 11,132,396.
Claim 18 corresponds to claim 15 of US 11,132,396.
Claim 19 corresponds to claim 16 of US 11,132,396.
Claim 20 corresponds to claim 17 of US 11,132,396.
Claim 21 corresponds to claim 18 of US 11,132,396.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN F PITARO whose telephone number is (571)272-4071. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN F PITARO/           Primary Examiner, Art Unit 2198